Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to claims filed 04/04/2022.
Claims 1-2, 4-9, 11-16 and 18-23 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/04/22 has been entered.
 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: “device” in claims 1-7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. A review of the disclosure, as originally filed, reveals the corresponding structure in at least claim 8 as “one or more memories; and one or more processors communicatively coupled to the one or more memories, configured to” and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 4-9, 11-16 and 18-23  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,514,958 B2 as exemplified in the table below. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘958 are narrower and anticipate the instant claims.

Instant Application
10,514,958
1. A method, comprising:

receiving, by a device, a request for execution of a plurality of jobs;


determining, by the device and based on receiving the request, execution criteria for a particular job of the plurality of jobs;











providing, by the device, to a first cluster computing framework different from the device, a request to execute the particular job according to the execution criteria for the particular job;

receiving, by the device and based on providing the request, modified criteria for the particular job, wherein the modified criteria indicates that the particular job is to be executed in parallel with a second job of the plurality of jobs;












providing, by the device and to the first cluster computing framework, the modified criteria;


receiving, by the device from the first cluster computing framework, and based on providing the modified criteria, information indicating of that the first cluster computing framework failed to execute at least one of the particular job or the second job; and

performing, by the device and based on the information indicating that the first cluster failed to execute the at least one of the particular job or the second job, a disaster recovery technique for the particular job, wherein the disaster recovery technique includes instructing a second cluster computing framework, different from the first cluster computing framework, to execute the particular job and the second job in parallel.
8. A method, comprising:

receiving, by a device and from a client device, a request to execute a plurality of jobs;

determining, by the device, criteria for each of the plurality of jobs, the criteria for each of the plurality of jobs including: job execution criteria, job posting criteria, job validation criteria, and job retry criteria;

storing, by the device, first information associated with the plurality of jobs in a repository, the first information associated with the plurality of jobs including the criteria for each of the plurality of jobs;

posting, by the device, a particular job, of the plurality of jobs, to a first cluster computing framework for execution;



receiving, by the device and after posting the particular job, a request for one or more additional jobs to be executed in parallel with the particular job;
determining, by the device and based on receiving the request for the one or more additional jobs to be executed in parallel with the particular job, modified criteria for the particular job, the modified criteria for the particular job indicating that the particular job is to be executed in parallel with the one or more additional jobs, and the modified criteria for the particular job including: a modified job execution criteria, a modified job posting criteria, a modified job validation criteria, and a modified job retry criteria;

providing, by the device, the modified criteria for the particular job and a request to retry execution of the particular job to the first cluster computing framework;

receiving, by the device and from the first cluster computing framework, second information indicating whether execution of the particular job failed; and




performing, by the device, a disaster recovery technique for the particular job when the second information indicates that the execution of the particular job failed, performing the disaster recovery technique including at least one of: instructing the first cluster computing framework to re-route the particular job to another functional cluster of the first cluster computing framework, or instructing a second cluster computing framework to execute the particular job.


Similar mappings of the remaining claims would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention but have been omitted for the sake of brevity.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5, 8, 11-12, 15 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over SIVASUBRAMANIAN et al. Pub. No. US 2010/0250748 A1 (hereafter Sivasubramanian) in view of Tracht et al. Pub. No. US 2016/0112509 A1 (hereafter Tracht).

With regard to claim 1, Sivasubramanian teaches a method, comprising: receiving, by a device (A system for scaling aspects of a data environment using a separate control environment, comprising: at least one processor; and memory including instructions that, when executed by the at least one processor, cause the system to in at least claim 16), a request for execution of a plurality of jobs (a customer could instead submit a request via an externally-facing API of the Web services layer, which can parse the request to determine the action(s) being requested. In this embodiment, information for the action, such as the type of action and parameters to be used to perform the action, is written to a job queue 504, such as may be located in an Admin data store or other such storage location. The job queue can be monitored, such as by a sweeper component, to determine the presence of job information 506 and, when job information is detected, a request can be sent to initiate a workflow for the requested action 508. This can include a request sent by the sweeper component to a workflow component and/or service to instantiate a workflow. In other embodiments, a workflow component might monitor the job queue for jobs in at least ¶ [0041]) 
determining, by the device and based on receiving the request, execution criteria for a particular job of the plurality of jobs (information for the action, such as the type of action and parameters to be used to perform the action, is written to a job queue 504, such as may be located in an Admin data store or other such storage location in at least ¶ [0041] and Upon receiving the job information, the information is analyzed to determine and/or assemble an appropriate workflow for the requested action 510 in at least ¶ [0042]),
providing, by the device, to a first cluster computing framework different from the device (information for the action can be stored to a job queue 412 or other such location. Once information is stored to the job queue, the action can be performed 414 and the customer notified 416 in at least ¶ [0040] and information for the action, such as the type of action and parameters to be used to perform the action, is written to a job queue 504, such as may be located in an Admin data store or other such storage location in at least ¶ [0041] and the workflow information is written to storage, and at least one separate execution component (not shown) pulls or otherwise accesses or receives tasks to be executed based upon the workflow information in at least ¶ [0031]) a request to execute the particular job according to the execution criteria for the particular job (A workflow in general is a sequence of tasks that should be executed to perform a specific job in at least ¶ [0029] and The monitoring component can cause a workflow to be executed as discussed elsewhere herein in at least ¶ [0054] and perform the task with respect to a data repository and/or data instance in at least ¶ [0042] and Workflows and tasks can be scheduled in parallel in order to increase throughput and maximize processing resources … multiple threads can be running in parallel for different workflows to accelerate the processing of the workflow in at least ¶ [0032] and State information can be passed to a component of the data plane for each task necessary to perform the action, such that the control plane can manage the performance of the tasks without having direct access into the data stores or other such components of the data plane in at least ¶ [0012]);
receiving, by the device and based on providing the request, modified criteria for the particular job, wherein the modified criteria indicates that the particular job is to be executed in parallel with a second job of the plurality of jobs; providing, by the device and to the first cluster computing framework, the modified criteria (The workflow component also can select specific tasks related to the amount of storage requested, any specific hardware requirements, or other such tasks. These tasks can be added to the workflow in an order of execution useful for the overall job. While some tasks can be performed in parallel, other tasks rely on previous tasks to be completed first. The workflow component or service can include this information in the workflow, and the tasks can be executed and information passed as needed in at least ¶ [0030] and in at least ¶ [0029] and ¶ [0031]);
receiving, by the device, from the first cluster computing framework, and based on providing the modified criteria, information indicating the the first cluster computing framework failed to execute at least one of the particular job or the second job (return a response upon completion of the task 512 and final task has been completed, a message is sent to the requesting customer (or another appropriate user, application, or location) that the requested action has been completed 516 in at least ¶ [0042] and For each of the tasks in such a workflow, at least one test for success or failure can be executed …  … If a test is run for a task, and it is determined that the task was not successful, the task can be retried at least one time (possibly up to a determined or selected number of times) before generating an error message or other such notification in at least ¶ [0056]); and
performing, by the device and based on the information indicating that the first cluster failed to execute the at least one of the particular job or the second job, a disaster recovery technique for the particular job (If a test is run for a task, and it is determined that the task was not successful, the task can be retried at least one time (possibly up to a determined or selected number of times) before generating an error message or other such notification in at least ¶ [0056]), to execute the particular job (If a response is not received after a specified number of retries, then the monitoring component can determine that there is a problem and can store information in the Admin data store 222 or another such job queue to perform an action for the instance, such as to verify the problem and re-provision the instance if necessary in at least ¶ [0035] and State information can be passed to a component of the data plane for each task necessary to perform the action, such that the control plane can manage the performance of the tasks without having direct access into the data stores or other such components of the data plane in at least ¶ [0012]).
Sivasubramanian teaches monitoring health of repositories, instances and hosts and re-provisioning another instance if a response is not received (moving jobs from a non-operational instance to an operational instance, see at least ¶ [0033], [0035] and [0028]) but Sivasubramanian does not specifically teach the non-operational instance is of a first functional cluster of the first cluster computing framework and the operational instance is of a second functional cluster of a different device.
However, in analogous art Tracht teaches wherein the disaster recovery technique includes instructing a second cluster computing framework, different from the first cluster computing framework (a first cluster of nodes such as the nodes 116, 118 (e.g., a first set of storage controllers configured to provide access to a first storage aggregate comprising a first logical grouping of one or more storage devices) may be located on a first storage site. A second cluster of nodes, not illustrated, may be located at a second storage site (e.g., a second set of storage controllers configured to provide access to a second storage aggregate comprising a second logical grouping of one or more storage devices). The first cluster of nodes and the second cluster of nodes may be configured according to a disaster recovery configuration where a surviving cluster of nodes provides switchover access to storage devices of a disaster cluster of nodes in the event a disaster occurs at a disaster storage site comprising the disaster cluster of nodes (e.g., the first cluster of nodes provides client devices with switchover data access to storage devices of the second storage aggregate in the event a disaster occurs at the second storage site) in at least ¶ [0028]), to execute the particular job and the second job in parallel (FIG. 8B illustrates the dispatcher component 316 facilitating the second data copy operation 820 and the third data copy operation 822 in parallel based upon the transport schedule 808 indicating that parallel execution of the second data copy operation 820 and the third data copy operation 822 is allowed in at least ¶ [0076] and One embodiment of fault policy implementation is illustrated by an exemplary method 1000 of FIG. 10 …The data copy request may comprise a transfer descriptor comprising … data copy operation order information (e.g., an indicating that the data may be copied in parallel to the first destination and the second destination), and/or other information such as an application specified transport modifier used to modify the data copy operation logic in at least ¶ [0078]).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the switching the particular job to a different cluster of Tracht with the systems and methods of Sivasubramanian resulting in a system in which responsive to requirement for disaster recovery, jobs may be switched to another cluster where the non-operational instance of Sivasubramanian is one functional cluster of the first cluster computing framework and the operational instance of Sivasubramanian is another functional cluster of another device as in Tracht. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of improving disaster recovery providing for alternate cluster resources for job execution (See Tracht ¶ [0028]).

With regard to claim 4, Sivasubramanian teaches further comprising: receiving, based on performing the disaster recovery technique, information indicating that a first execution, of the particular job, and a second execution, of the second job, are complete (If a test is run for a task, and it is determined that the task was not successful, the task can be retried at least one time (possibly up to a determined or selected number of times) before generating an error message or other such notification in at least ¶ [0056] and return a response upon completion of the task 512 and final task has been completed, a message is sent to the requesting customer (or another appropriate user, application, or location) that the requested action has been completed 516 in at least ¶ [0042]); and
analyzing, based on receiving the information indicating that the first execution, of the particular job, and the second execution, of the second job, are complete, results of the first and the second execution (For each of the tasks in such a workflow, at least one test for success can be executed in at least ¶ [0056] and The service can store the current state of the state machine, keeping track of the steps which executed successfully) in at least ¶ [0062]).

With regard to claim 5, Sivasubramanian teaches the method of claim 4,
Sivasubramanian does not specifically teach determining an elapsed time for executing the other particular job.
However, in analogous art Tracht teaches wherein analyzing the results of the first and the second execution comprises: determining an elapsed time for the first execution, of the particular job and the second execution of the second job (provide notifications 332 to the data management component 304 and/or notifications 334 to notifications targets 336 (e.g., specified by the data management component 304, such as through the data copy request 308) about faults associated with data copy operations, successful completions of data copy operations, and/or other data copy operation information (e.g. a measured latency, a time to complete a data copy operation, etc.) in at least ¶ [0057]); and
comparing, based on determining the elapsed time, the first execution, of the particular job, to the second execution of the second job (transport characteristics of a transport may be evaluated to determine a threshold safety criteria, such as an expected response time <response time of a second job> to receive a completion notification regarding the first data copy operation of the first data over the first transport. The threshold safety criteria may be determined based upon a location of the first destination (e.g., locally attached storage may be expected to provide a data copy operation result quicker than a remote cluster network located thousands of miles away), a data transfer rate of the first transport, a threshold response time of the first transport and/or the first destination, and/or other characteristics of the first transport and/or the first destination. Responsive to the first data copy operation not being complete and the threshold safety criteria being satisfied by the first data copy operation (e.g., an elapsed execution of the first data copy operation may be less than the expected response time), a data safety message, indicating that the first data is safe, may be provided to the application in at least ¶ [0079]).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the determining and comparing an elapsed time for executing the other particular job of Tracht with the systems and methods of Sivasubramanian resulting in a system in which validating successful completion comprises determining and comparing elapsed time for executing a job to an expected elapsed time as in Tracht. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of increasing efficiency of response to failure/success of job by retrying if necessary following a specified amount of time expected for completion of job (See at least ¶ [0057]).

With regard to claim 8, Sivasubramanian teaches a device, comprising: one or more memories; and one or more processors coupled to the one or more memories, configured to (A system for scaling aspects of a data environment using a separate control environment, comprising: at least one processor; and memory including instructions that, when executed by the at least one processor, cause the system to in at least claim 16):
receive a request for execution of a plurality of jobs (a customer could instead submit a request via an externally-facing API of the Web services layer, which can parse the request to determine the action(s) being requested. In this embodiment, information for the action, such as the type of action and parameters to be used to perform the action, is written to a job queue 504, such as may be located in an Admin data store or other such storage location. The job queue can be monitored, such as by a sweeper component, to determine the presence of job information 506 and, when job information is detected, a request can be sent to initiate a workflow for the requested action 508. This can include a request sent by the sweeper component to a workflow component and/or service to instantiate a workflow. In other embodiments, a workflow component might monitor the job queue for jobs in at least ¶ [0041]) 
determine, by the device and based on receiving the request, execution criteria for a particular job of the plurality of jobs (information for the action, such as the type of action and parameters to be used to perform the action, is written to a job queue 504, such as may be located in an Admin data store or other such storage location in at least ¶ [0041] and Upon receiving the job information, the information is analyzed to determine and/or assemble an appropriate workflow for the requested action 510 in at least ¶ [0042]),
provide, by the device, to a first cluster computing framework different from the device (information for the action can be stored to a job queue 412 or other such location. Once information is stored to the job queue, the action can be performed 414 and the customer notified 416 in at least ¶ [0040] and information for the action, such as the type of action and parameters to be used to perform the action, is written to a job queue 504, such as may be located in an Admin data store or other such storage location in at least ¶ [0041] and the workflow information is written to storage, and at least one separate execution component (not shown) pulls or otherwise accesses or receives tasks to be executed based upon the workflow information in at least ¶ [0031]) a request to execute the particular job according to the execution criteria for the particular job (A workflow in general is a sequence of tasks that should be executed to perform a specific job in at least ¶ [0029] and The monitoring component can cause a workflow to be executed as discussed elsewhere herein in at least ¶ [0054] and perform the task with respect to a data repository and/or data instance in at least ¶ [0042] and Workflows and tasks can be scheduled in parallel in order to increase throughput and maximize processing resources … multiple threads can be running in parallel for different workflows to accelerate the processing of the workflow in at least ¶ [0032] and State information can be passed to a component of the data plane for each task necessary to perform the action, such that the control plane can manage the performance of the tasks without having direct access into the data stores or other such components of the data plane in at least ¶ [0012]);
receive, based on providing the request, modified criteria for the particular job, wherein the modified criteria indicates that the particular job is to be executed in parallel with a second job of the plurality of jobs; provide, to the first cluster computing framework, the modified criteria (The workflow component also can select specific tasks related to the amount of storage requested, any specific hardware requirements, or other such tasks. These tasks can be added to the workflow in an order of execution useful for the overall job. While some tasks can be performed in parallel, other tasks rely on previous tasks to be completed first. The workflow component or service can include this information in the workflow, and the tasks can be executed and information passed as needed in at least ¶ [0030] and in at least ¶ [0029] and ¶ [0031]);
receive, from the first cluster computing framework, and based on providing the modified criteria, information indicating the first cluster computing framework failed to execute at least one of the particular job or the second job (return a response upon completion of the task 512 and final task has been completed, a message is sent to the requesting customer (or another appropriate user, application, or location) that the requested action has been completed 516 in at least ¶ [0042] and For each of the tasks in such a workflow, at least one test for success or failure can be executed …  … If a test is run for a task, and it is determined that the task was not successful, the task can be retried at least one time (possibly up to a determined or selected number of times) before generating an error message or other such notification in at least ¶ [0056]); and
perform, based on the information indicating that the first cluster failed to execute the at least one of the particular job or the second job, a disaster recovery technique for the particular job (If a test is run for a task, and it is determined that the task was not successful, the task can be retried at least one time (possibly up to a determined or selected number of times) before generating an error message or other such notification in at least ¶ [0056]), to execute the particular job (If a response is not received after a specified number of retries, then the monitoring component can determine that there is a problem and can store information in the Admin data store 222 or another such job queue to perform an action for the instance, such as to verify the problem and re-provision the instance if necessary in at least ¶ [0035] and State information can be passed to a component of the data plane for each task necessary to perform the action, such that the control plane can manage the performance of the tasks without having direct access into the data stores or other such components of the data plane in at least ¶ [0012]).
Sivasubramanian teaches monitoring health of repositories, instances and hosts and re-provisioning another instance if a response is not received (moving jobs from a non-operational instance to an operational instance, see at least ¶ [0033], [0035] and [0028]) but Sivasubramanian does not specifically teach the non-operational instance is of a first functional cluster of the first cluster computing framework and the operational instance is of a second functional cluster of a different device.
However, in analogous art Tracht teaches wherein the disaster recovery technique includes instructing a second cluster computing framework, different from the first cluster computing framework (a first cluster of nodes such as the nodes 116, 118 (e.g., a first set of storage controllers configured to provide access to a first storage aggregate comprising a first logical grouping of one or more storage devices) may be located on a first storage site. A second cluster of nodes, not illustrated, may be located at a second storage site (e.g., a second set of storage controllers configured to provide access to a second storage aggregate comprising a second logical grouping of one or more storage devices). The first cluster of nodes and the second cluster of nodes may be configured according to a disaster recovery configuration where a surviving cluster of nodes provides switchover access to storage devices of a disaster cluster of nodes in the event a disaster occurs at a disaster storage site comprising the disaster cluster of nodes (e.g., the first cluster of nodes provides client devices with switchover data access to storage devices of the second storage aggregate in the event a disaster occurs at the second storage site) in at least ¶ [0028]), to execute the particular job and the second job in parallel (FIG. 8B illustrates the dispatcher component 316 facilitating the second data copy operation 820 and the third data copy operation 822 in parallel based upon the transport schedule 808 indicating that parallel execution of the second data copy operation 820 and the third data copy operation 822 is allowed in at least ¶ [0076] and One embodiment of fault policy implementation is illustrated by an exemplary method 1000 of FIG. 10 …The data copy request may comprise a transfer descriptor comprising … data copy operation order information (e.g., an indicating that the data may be copied in parallel to the first destination and the second destination), and/or other information such as an application specified transport modifier used to modify the data copy operation logic in at least ¶ [0078]).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the switching the particular job to a different cluster of Tracht with the systems and methods of Sivasubramanian resulting in a system in which responsive to requirement for disaster recovery, jobs may be switched to another cluster where the non-operational instance of Sivasubramanian is one functional cluster of the first cluster computing framework and the operational instance of Sivasubramanian is another functional cluster of another device as in Tracht. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of improving disaster recovery providing for alternate cluster resources for job execution (See Tracht ¶ [0028]).

With regard to claim 11, Sivasubramanian teaches wherein the one or more processors are further configured to: receive, based on performing the disaster recovery technique, information indicating that a first execution, of the particular job, and a second execution, of the second job, are complete (If a test is run for a task, and it is determined that the task was not successful, the task can be retried at least one time (possibly up to a determined or selected number of times) before generating an error message or other such notification in at least ¶ [0056] and return a response upon completion of the task 512 and final task has been completed, a message is sent to the requesting customer (or another appropriate user, application, or location) that the requested action has been completed 516 in at least ¶ [0042]); and
analyze, based on receiving the information indicating that the first execution, of the particular job, and the second execution, of the second job, are complete, results of the first and the second execution (For each of the tasks in such a workflow, at least one test for success can be executed in at least ¶ [0056] and The service can store the current state of the state machine, keeping track of the steps which executed successfully) in at least ¶ [0062]).

With regard to claim 12, Sivasubramanian teaches the device of claim 11, wherein the one or more processors,
Sivasubramanian does not specifically teach determining an elapsed time for executing the other particular job.
However, in analogous art Tracht teaches to analyze the results of the first and the second execution are configured to: determine an elapsed time for the first execution, of the particular job and the second execution of the second job (provide notifications 332 to the data management component 304 and/or notifications 334 to notifications targets 336 (e.g., specified by the data management component 304, such as through the data copy request 308) about faults associated with data copy operations, successful completions of data copy operations, and/or other data copy operation information (e.g. a measured latency, a time to complete a data copy operation, etc.) in at least ¶ [0057]); and
compare, based on determining the elapsed time, the first execution, of the particular job, to the second execution of the second job (transport characteristics of a transport may be evaluated to determine a threshold safety criteria, such as an expected response time <response time of a second job> to receive a completion notification regarding the first data copy operation of the first data over the first transport. The threshold safety criteria may be determined based upon a location of the first destination (e.g., locally attached storage may be expected to provide a data copy operation result quicker than a remote cluster network located thousands of miles away), a data transfer rate of the first transport, a threshold response time of the first transport and/or the first destination, and/or other characteristics of the first transport and/or the first destination. Responsive to the first data copy operation not being complete and the threshold safety criteria being satisfied by the first data copy operation (e.g., an elapsed execution of the first data copy operation may be less than the expected response time), a data safety message, indicating that the first data is safe, may be provided to the application in at least ¶ [0079]).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the determining and comparing an elapsed time for executing the other particular job of Tracht with the systems and methods of Sivasubramanian resulting in a system in which validating successful completion comprises determining and comparing elapsed time for executing a job to an expected elapsed time as in Tracht. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of increasing efficiency of response to failure/success of job by retrying if necessary following a specified amount of time expected for completion of job (See at least ¶ [0057]).

With regard to claim 15, Sivasubramanian teaches a non-transitory computer-readable medium storing instructions, the instructions comprising: one or more instructions that, when executed by one or more processors of a device, cause the one or more processors to (Each server typically will include an operating system that provides executable program instructions for the general administration and operation of that server, and typically will include a computer-readable medium storing instructions that, when executed by a processor of the server, allow the server to perform its intended functions in at least ¶ [0021]):
receive a request for execution of a plurality of jobs (a customer could instead submit a request via an externally-facing API of the Web services layer, which can parse the request to determine the action(s) being requested. In this embodiment, information for the action, such as the type of action and parameters to be used to perform the action, is written to a job queue 504, such as may be located in an Admin data store or other such storage location. The job queue can be monitored, such as by a sweeper component, to determine the presence of job information 506 and, when job information is detected, a request can be sent to initiate a workflow for the requested action 508. This can include a request sent by the sweeper component to a workflow component and/or service to instantiate a workflow. In other embodiments, a workflow component might monitor the job queue for jobs in at least ¶ [0041]) 
determine, by the device and based on receiving the request, execution criteria for a particular job of the plurality of jobs (information for the action, such as the type of action and parameters to be used to perform the action, is written to a job queue 504, such as may be located in an Admin data store or other such storage location in at least ¶ [0041] and Upon receiving the job information, the information is analyzed to determine and/or assemble an appropriate workflow for the requested action 510 in at least ¶ [0042]),
provide, by the device, to a first cluster computing framework different from the device (information for the action can be stored to a job queue 412 or other such location. Once information is stored to the job queue, the action can be performed 414 and the customer notified 416 in at least ¶ [0040] and information for the action, such as the type of action and parameters to be used to perform the action, is written to a job queue 504, such as may be located in an Admin data store or other such storage location in at least ¶ [0041] and the workflow information is written to storage, and at least one separate execution component (not shown) pulls or otherwise accesses or receives tasks to be executed based upon the workflow information in at least ¶ [0031]) a request to execute the particular job according to the execution criteria for the particular job (A workflow in general is a sequence of tasks that should be executed to perform a specific job in at least ¶ [0029] and The monitoring component can cause a workflow to be executed as discussed elsewhere herein in at least ¶ [0054] and perform the task with respect to a data repository and/or data instance in at least ¶ [0042] and Workflows and tasks can be scheduled in parallel in order to increase throughput and maximize processing resources … multiple threads can be running in parallel for different workflows to accelerate the processing of the workflow in at least ¶ [0032] and State information can be passed to a component of the data plane for each task necessary to perform the action, such that the control plane can manage the performance of the tasks without having direct access into the data stores or other such components of the data plane in at least ¶ [0012]);
receive, based on providing the request, modified criteria for the particular job, wherein the modified criteria indicates that the particular job is to be executed in parallel with a second job of the plurality of jobs; provide, to the first cluster computing framework, the modified criteria (The workflow component also can select specific tasks related to the amount of storage requested, any specific hardware requirements, or other such tasks. These tasks can be added to the workflow in an order of execution useful for the overall job. While some tasks can be performed in parallel, other tasks rely on previous tasks to be completed first. The workflow component or service can include this information in the workflow, and the tasks can be executed and information passed as needed in at least ¶ [0030] and in at least ¶ [0029] and ¶ [0031]);
receive, from the first cluster computing framework, and based on providing the modified criteria, information indicating the first cluster computing framework failed to execute at least one of the particular job or the second job (return a response upon completion of the task 512 and final task has been completed, a message is sent to the requesting customer (or another appropriate user, application, or location) that the requested action has been completed 516 in at least ¶ [0042] and For each of the tasks in such a workflow, at least one test for success or failure can be executed …  … If a test is run for a task, and it is determined that the task was not successful, the task can be retried at least one time (possibly up to a determined or selected number of times) before generating an error message or other such notification in at least ¶ [0056]); and
perform, based on the information indicating that the first cluster failed to execute the at least one of the particular job or the second job, a disaster recovery technique for the particular job (If a test is run for a task, and it is determined that the task was not successful, the task can be retried at least one time (possibly up to a determined or selected number of times) before generating an error message or other such notification in at least ¶ [0056]), to execute the particular job (If a response is not received after a specified number of retries, then the monitoring component can determine that there is a problem and can store information in the Admin data store 222 or another such job queue to perform an action for the instance, such as to verify the problem and re-provision the instance if necessary in at least ¶ [0035] and State information can be passed to a component of the data plane for each task necessary to perform the action, such that the control plane can manage the performance of the tasks without having direct access into the data stores or other such components of the data plane in at least ¶ [0012]).
Sivasubramanian teaches monitoring health of repositories, instances and hosts and re-provisioning another instance if a response is not received (moving jobs from a non-operational instance to an operational instance, see at least ¶ [0033], [0035] and [0028]) but Sivasubramanian does not specifically teach the non-operational instance is of a first functional cluster of the first cluster computing framework and the operational instance is of a second functional cluster of a different device.
However, in analogous art Tracht teaches wherein the disaster recovery technique includes instructing a second cluster computing framework, different from the first cluster computing framework (a first cluster of nodes such as the nodes 116, 118 (e.g., a first set of storage controllers configured to provide access to a first storage aggregate comprising a first logical grouping of one or more storage devices) may be located on a first storage site. A second cluster of nodes, not illustrated, may be located at a second storage site (e.g., a second set of storage controllers configured to provide access to a second storage aggregate comprising a second logical grouping of one or more storage devices). The first cluster of nodes and the second cluster of nodes may be configured according to a disaster recovery configuration where a surviving cluster of nodes provides switchover access to storage devices of a disaster cluster of nodes in the event a disaster occurs at a disaster storage site comprising the disaster cluster of nodes (e.g., the first cluster of nodes provides client devices with switchover data access to storage devices of the second storage aggregate in the event a disaster occurs at the second storage site) in at least ¶ [0028]), to execute the particular job and the second job in parallel (FIG. 8B illustrates the dispatcher component 316 facilitating the second data copy operation 820 and the third data copy operation 822 in parallel based upon the transport schedule 808 indicating that parallel execution of the second data copy operation 820 and the third data copy operation 822 is allowed in at least ¶ [0076] and One embodiment of fault policy implementation is illustrated by an exemplary method 1000 of FIG. 10 …The data copy request may comprise a transfer descriptor comprising … data copy operation order information (e.g., an indicating that the data may be copied in parallel to the first destination and the second destination), and/or other information such as an application specified transport modifier used to modify the data copy operation logic in at least ¶ [0078]).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the switching the particular job to a different cluster of Tracht with the systems and methods of Sivasubramanian resulting in a system in which responsive to requirement for disaster recovery, jobs may be switched to another cluster where the non-operational instance of Sivasubramanian is one functional cluster of the first cluster computing framework and the operational instance of Sivasubramanian is another functional cluster of another device as in Tracht. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of improving disaster recovery providing for alternate cluster resources for job execution (See Tracht ¶ [0028]).

With regard to claim 18, Sivasubramanian teaches wherein the execution of the particular job is a first execution (If a test is run for a task, and it is determined that the task was not successful, the task can be retried at least one time (possibly up to a determined or selected number of times) before generating an error message or other such notification. The testing and retry can be performed automatically via the data environment, or as managed by the control environment in at least ¶ [0056]); and
wherein the one or more instructions, when executed by the one or more processors, cause the one or more processors to: receive, based on performing the disaster recovery technique, information indicating that a first execution, of the particular job, and a second execution, of the second job, are complete (If a test is run for a task, and it is determined that the task was not successful, the task can be retried at least one time (possibly up to a determined or selected number of times) before generating an error message or other such notification in at least ¶ [0056] and return a response upon completion of the task 512 and final task has been completed, a message is sent to the requesting customer (or another appropriate user, application, or location) that the requested action has been completed 516 in at least ¶ [0042]); and
analyze, based on receiving the information indicating that the first execution, of the particular job, and the second execution, of the second job, are complete, results of the first and the second execution (For each of the tasks in such a workflow, at least one test for success can be executed in at least ¶ [0056] and The service can store the current state of the state machine, keeping track of the steps which executed successfully) in at least ¶ [0062]).

With regard to claim 19, Sivasubramanian teaches the non-transitory computer-readable medium of claim 18, wherein the one or more instructions, that cause the one or more processors to
Sivasubramanian does not specifically teach determining an elapsed time for executing the other particular job.
However, in analogous art Tracht teaches analyze the results of the first and the second execution, cause the one or more processors to: determine an elapsed time for the first execution, of the particular job and the second execution of the second job (provide notifications 332 to the data management component 304 and/or notifications 334 to notifications targets 336 (e.g., specified by the data management component 304, such as through the data copy request 308) about faults associated with data copy operations, successful completions of data copy operations, and/or other data copy operation information (e.g. a measured latency, a time to complete a data copy operation, etc.) in at least ¶ [0057]); and
compare, based on determining the elapsed time, the first execution, of the particular job, to the second execution of the second job (transport characteristics of a transport may be evaluated to determine a threshold safety criteria, such as an expected response time <response time of a second job> to receive a completion notification regarding the first data copy operation of the first data over the first transport. The threshold safety criteria may be determined based upon a location of the first destination (e.g., locally attached storage may be expected to provide a data copy operation result quicker than a remote cluster network located thousands of miles away), a data transfer rate of the first transport, a threshold response time of the first transport and/or the first destination, and/or other characteristics of the first transport and/or the first destination. Responsive to the first data copy operation not being complete and the threshold safety criteria being satisfied by the first data copy operation (e.g., an elapsed execution of the first data copy operation may be less than the expected response time), a data safety message, indicating that the first data is safe, may be provided to the application in at least ¶ [0079]).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the determining and comparing an elapsed time for executing the other particular job of Tracht with the systems and methods of Sivasubramanian resulting in a system in which validating successful completion comprises determining and comparing elapsed time for executing a job to an expected elapsed time as in Tracht. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of increasing efficiency of response to failure/success of job by retrying if necessary following a specified amount of time expected for completion of job (See at least ¶ [0057]).

Claims 2, 6, 9, 13, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over SIVASUBRAMANIAN et al. Pub. No. US 2010/0250748 A1 (hereafter Sivasubramanian) in view of Tracht et al. Pub. No. US 2016/0112509 A1 (hereafter Tracht) as applied to claims 1, 4-5, 8, 11-12, 15 and 18-19 above and in further view of Musuvathi et al. Pub. No. US 2008/0271042 A1 (hereafter Musuvathi).

With regard to claim 2, Sivasubramanian and Tracht teach the method of claim 1, further comprising:
Sivasubramanian and Tracht do not specifically teach creating a job stack.
However, in analogous art Musuvathi teaches causing a job stack to be created based on the plurality of jobs; and wherein providing the request to the first cluster computing framework comprises: providing, based on causing  the job stack to be created, the request to the first cluster computing framework (Thus, model checker module 160 creates an execution stack based on each of the thread schedules in work queue 150. After arranging the execution stack, the model checker module 160 executes each thread of each thread schedule in turn, performing any context switches based, for example, on the use of semaphore values described above. As each thread is executed, the model checker module 160 then removes that particular thread from the execution stack until the stack is empty. Thus, no thread or thread schedule will remain in the execution stack after execution, and thus duplicate execution thereof is avoided. As such, execution of the execution stack mimics traversal of the transition graph, and thus ensures that threads and thread schedules are not executed more than once in at least ¶ [0051]).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the creating and deleting job stacks of Musuvathi with the system of Sivasubramanian and Tracht resulting in a systems and methods in which the jobs of Sivasubramanian utilize a job stack as in Musuvathi in executing jobs on the cluster computing framework. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of increasing system efficiency by ensuring no thread or thread schedule will remain in the execution stack after execution, and thus duplicate execution thereof is avoided. As such, execution of the execution stack mimics traversal of the transition graph, and thus ensures that threads and thread schedules are not executed more than once (See at least Musuvathi ¶ [0051]).

With regard to claim 6, Sivasubramanian and Tracht teach the method of claim 4, further comprising:
Sivasubramanian and Tracht do not specifically teach creating a job stack.
However, in analogous art Musuvathi teaches causing a job stack to be deleted based on analyzing the results of the first execution and the second execution (Thus, model checker module 160 creates an execution stack based on each of the thread schedules in work queue 150. After arranging the execution stack, the model checker module 160 executes each thread of each thread schedule in turn, performing any context switches based, for example, on the use of semaphore values described above. As each thread is executed, the model checker module 160 then removes that particular thread from the execution stack until the stack is empty. Thus, no thread or thread schedule will remain in the execution stack after execution, and thus duplicate execution thereof is avoided. As such, execution of the execution stack mimics traversal of the transition graph, and thus ensures that threads and thread schedules are not executed more than once in at least ¶ [0051]).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the creating and deleting job stacks of Musuvathi with the systems and methods of Sivasubramanian and Tracht resulting in a system in which the jobs of Sivasubramanian utilize a job stack as in Musuvathi in executing jobs on the cluster computing framework. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of increasing system efficiency by ensuring no thread or thread schedule will remain in the execution stack after execution, and thus duplicate execution thereof is avoided. As such, execution of the execution stack mimics traversal of the transition graph, and thus ensures that threads and thread schedules are not executed more than once (See at least Musuvathi ¶ [0051]).

With regard to claim 9, Sivasubramanian and Tracht teach the device of claim 8, wherein the one or more processors are further configured to:
Sivasubramanian and Tracht do not specifically teach creating a job stack.
However, in analogous art Musuvathi teaches cause a job stack to be created based on the plurality of jobs; and wherein the one or more processors, when providing the request to execute the particular job to the first cluster computing framework, are configured to: provide, based on causing the job stack to be created, the request to the first cluster computing framework (Thus, model checker module 160 creates an execution stack based on each of the thread schedules in work queue 150. After arranging the execution stack, the model checker module 160 executes each thread of each thread schedule in turn, performing any context switches based, for example, on the use of semaphore values described above. As each thread is executed, the model checker module 160 then removes that particular thread from the execution stack until the stack is empty. Thus, no thread or thread schedule will remain in the execution stack after execution, and thus duplicate execution thereof is avoided. As such, execution of the execution stack mimics traversal of the transition graph, and thus ensures that threads and thread schedules are not executed more than once in at least ¶ [0051]).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the creating and deleting job stacks of Musuvathi with the system of Sivasubramanian and Tracht resulting in a systems and methods in which the jobs of Sivasubramanian utilize a job stack as in Musuvathi in executing jobs on the cluster computing framework. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of increasing system efficiency by ensuring no thread or thread schedule will remain in the execution stack after execution, and thus duplicate execution thereof is avoided. As such, execution of the execution stack mimics traversal of the transition graph, and thus ensures that threads and thread schedules are not executed more than once (See at least Musuvathi ¶ [0051]).

With regard to claim 13, Sivasubramanian and Tracht teach the device of claim 11, wherein the one or more processors are further configured to:
Sivasubramanian and Tracht do not specifically teach creating a job stack.
However, in analogous art Musuvathi teaches cause a job stack to be deleted based on analyzing the results of the first execution and the second execution (Thus, model checker module 160 creates an execution stack based on each of the thread schedules in work queue 150. After arranging the execution stack, the model checker module 160 executes each thread of each thread schedule in turn, performing any context switches based, for example, on the use of semaphore values described above. As each thread is executed, the model checker module 160 then removes that particular thread from the execution stack until the stack is empty. Thus, no thread or thread schedule will remain in the execution stack after execution, and thus duplicate execution thereof is avoided. As such, execution of the execution stack mimics traversal of the transition graph, and thus ensures that threads and thread schedules are not executed more than once in at least ¶ [0051]).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the creating and deleting job stacks of Musuvathi with the systems and methods of Sivasubramanian and Tracht resulting in a system in which the jobs of Sivasubramanian utilize a job stack as in Musuvathi in executing jobs on the cluster computing framework. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of increasing system efficiency by ensuring no thread or thread schedule will remain in the execution stack after execution, and thus duplicate execution thereof is avoided. As such, execution of the execution stack mimics traversal of the transition graph, and thus ensures that threads and thread schedules are not executed more than once (See at least Musuvathi ¶ [0051]).

With regard to claim 16, Sivasubramanian and Tracht teach the non-transitory computer-readable medium of claim 15, wherein the one or more instructions, when executed by the one or more processors, further cause the one or more processors to:
Sivasubramanian and Tracht do not specifically teach creating a job stack.
However, in analogous art Musuvathi teaches cause a job stack to be created based on the plurality of jobs; and wherein the one or more processors, when providing the request to execute the particular job to the first cluster computing framework, are configured to: provide, based on causing the job stack to be created, the request to the first cluster computing framework (Thus, model checker module 160 creates an execution stack based on each of the thread schedules in work queue 150. After arranging the execution stack, the model checker module 160 executes each thread of each thread schedule in turn, performing any context switches based, for example, on the use of semaphore values described above. As each thread is executed, the model checker module 160 then removes that particular thread from the execution stack until the stack is empty. Thus, no thread or thread schedule will remain in the execution stack after execution, and thus duplicate execution thereof is avoided. As such, execution of the execution stack mimics traversal of the transition graph, and thus ensures that threads and thread schedules are not executed more than once in at least ¶ [0051]).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the creating and deleting job stacks of Musuvathi with the system of Sivasubramanian and Tracht resulting in a systems and methods in which the jobs of Sivasubramanian utilize a job stack as in Musuvathi in executing jobs on the cluster computing framework. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of increasing system efficiency by ensuring no thread or thread schedule will remain in the execution stack after execution, and thus duplicate execution thereof is avoided. As such, execution of the execution stack mimics traversal of the transition graph, and thus ensures that threads and thread schedules are not executed more than once (See at least Musuvathi ¶ [0051]).

With regard to claim 20, Sivasubramanian and Tracht teach the non-transitory computer-readable medium of claim 18, wherein the one or more instructions, when executed by the one or more processors, further cause the one or more processors to:
Sivasubramanian and Tracht do not specifically teach creating a job stack.
However, in analogous art Musuvathi teaches cause a job stack to be deleted based on analyzing the results of the first execution and the second execution (Thus, model checker module 160 creates an execution stack based on each of the thread schedules in work queue 150. After arranging the execution stack, the model checker module 160 executes each thread of each thread schedule in turn, performing any context switches based, for example, on the use of semaphore values described above. As each thread is executed, the model checker module 160 then removes that particular thread from the execution stack until the stack is empty. Thus, no thread or thread schedule will remain in the execution stack after execution, and thus duplicate execution thereof is avoided. As such, execution of the execution stack mimics traversal of the transition graph, and thus ensures that threads and thread schedules are not executed more than once in at least ¶ [0051]).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the creating and deleting job stacks of Musuvathi with the systems and methods of Sivasubramanian and Tracht resulting in a system in which the jobs of Sivasubramanian utilize a job stack as in Musuvathi in executing jobs on the cluster computing framework. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of increasing system efficiency by ensuring no thread or thread schedule will remain in the execution stack after execution, and thus duplicate execution thereof is avoided. As such, execution of the execution stack mimics traversal of the transition graph, and thus ensures that threads and thread schedules are not executed more than once (See at least Musuvathi ¶ [0051])..

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over SIVASUBRAMANIAN et al. Pub. No. US 2010/0250748 A1 (hereafter Sivasubramanian) in view of Tracht et al. Pub. No. US 2016/0112509 A1 (hereafter Tracht) as applied to claims 1, 4-5, 8, 11-12, 15 and 18-19 above and in further view of Hu et al. Pub. No. US 2018/0255122 A1 (hereafter Hu).

With regard to claim 7, Sivasubramanian and Tracht teach the method of claim 1, further comprising: 
Sivasubramanian and Tracht do not specifically teach comparing performance metrics of jobs.
However, in analogous art Hu teaches collecting performance metrics associated with the plurality of jobs; and comparing, based on collecting the performance metrics, execution performance of the plurality of jobs (the cognitive engine service 410 is configured to calculate a score corresponding to each task in one or more tasks based on the metrics data, and correlate the scores calculated for the one or more tasks to corresponding profiles for the one or more tasks. The score may represent a value that measures the efficiency of performing the task with a particular number of resource units … the score provides a metric for comparing the execution of different tasks using different numbers of resource units in at least ¶ [0060]).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the teach comparing performance metrics of jobs of Hu with the systems and methods of Sivasubramanian and Tracht resulting in a system which considers comparison of performance metrics of jobs within the system. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of improving system efficiency by improving resource allocation (See at least Hu ¶ [0060] and ¶ [0018]).

With regard to claim 14, Sivasubramanian and Tracht teach the device of claim 8, wherein the one or more processors are further configured to:
Sivasubramanian and Tracht do not specifically teach comparing performance metrics of jobs.
However, in analogous art Hu teaches collect performance metrics associated with the plurality of jobs; and compare, based on collecting the performance metrics, execution performance of the plurality of jobs (the cognitive engine service 410 is configured to calculate a score corresponding to each task in one or more tasks based on the metrics data, and correlate the scores calculated for the one or more tasks to corresponding profiles for the one or more tasks. The score may represent a value that measures the efficiency of performing the task with a particular number of resource units … the score provides a metric for comparing the execution of different tasks using different numbers of resource units in at least ¶ [0060]).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the teach comparing performance metrics of jobs of Hu with the systems and methods of Sivasubramanian and Tracht resulting in a system which considers comparison of performance metrics of jobs within the system. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of improving system efficiency by improving resource allocation (See at least Hu ¶ [0060] and ¶ [0018]).

Allowable Subject Matter
Claims 21-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 04/04/2022 have been fully considered but they are not persuasive. Applicant argues in substance:

For at least the reasons presented in the interview and without acquiescing in the Examiner’s rejection, the cited sections of the applied references, whether taken alone or in any reasonable combination, do not disclose at least “provide, to a first cluster computing framework different from the device, a request to execute the particular job according to the execution criteria for the particular job; receive, based on providing the request, modified criteria for the particular job, wherein the modified criteria indicates that the particular job is to be executed in parallel with a second job of the plurality of jobs; provide, to the first cluster computing framework, the modified criteria; receive, from the first cluster computing framework and based on providing the modified criteria, information indicating that the first cluster computing framework failed to execute at least one of the particular job or the second job; and perform, based on the information indicating that the first cluster failed to execute the at least one of the particular job or the second job, a disaster recovery technique for the particular job, wherein the disaster recovery technique includes instructing a second cluster computing framework, different from the first cluster computing framework, to execute the particular job and the second job in parallel,” as recited in independent claim 1, amended as proposed. Independent claims 8 and 15, amended as proposed, recite similar features. Therefore, independent claims 1, 8, and 15, and the claims that depend thereon, are patentable over the cited sections of the applied references, whether taken alone or in any reasonable combination.
With regard to point (a), Examiner respectfully disagrees with Applicant. Applicant’s argument substantively recites that the prior art does not teach the entire claim without any specific argument to the teachings of the prior art nor specific claimed limitations. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Examiner directs Applicant’s attention to the detailed mapping in the rejection above. Argument has not been found to be persuasive.

Conclusion
Examiner respectfully requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist Examiner in prosecuting the application.

When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections.  See 37 CFR 1.111(c).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY A TEETS whose telephone number is (571)272-3338.  The examiner can normally be reached on Monday - Friday, 6am-2pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng An can be reached on 5712723756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRADLEY A TEETS/Primary Examiner, Art Unit 2195